UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7023



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LAWRENCE NANCE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-35-R)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Thomas Linn Eckert, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lawrence Nance appeals the district court’s order deny-

ing his motion to disallow collection of fees and restitution. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Nance, No. CR-92-35-R (W.D. Va.

July 1, 1998). We deny Nance’s motion for transcripts. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2